DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (currently pending claims 51-62 and 64-69) in the reply filed on December 20, 2021 is acknowledged.
Claim 63 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.
Claim 44 cannot be withdrawn since claims 51 and 54 are not drafted as independent claims.
Claims 44, 51-62 and 64-69 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57, 59 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
A) Claim 57 is drawn to a method of detecting a nucleic acid in a sample indicative of a pathogen or a cell, the method comprising: 
separating the nucleic acid from the sample according to the method of claim 44;
contacting the nucleic acid separated from the sample with an amplification medium, wherein the amplification medium comprises a primer complementary to a target sequence indicative of the pathogen or the cell; 
amplifying the nucleic acid separated from the sample to form an amplified sample comprising a plurality of amplicons of the target sequence; and detecting the target sequence indicative of the pathogen or the cell,
wherein the detecting step comprises: 
loading a lateral flow device; and 
detecting a trimolecular hydridization or binding of (1) the target sequence, (2) a detectably labelled probe, and (3) a capture probe; 
wherein the lateral flow device comprises: 
a loading area positioned at one end of the lateral flow device, 
an area comprising the detectably labelled probe, wherein said detectably labelled probe is not bound to the lateral flow device and is capable of wicking across at least a portion of the lateral flow device; and 

wherein the lateral flow device further comprises an amplification area, the amplification area comprising the amplification medium.
Applicant did not describe any lateral flow device which comprises an amplification area comprising amplification medium. Further, the claim requires amplification of nucleic acids followed by loading of a lateral flow device, therefore if the amplification was to take place on a strip, the separated nucleic acids would need to be loaded onto the strip.
In conclusion, Applicant was not in possession of the invention as claimed.
B) Claim 59 is drawn to a a method of detecting a nucleic acid in a sample indicative of a pathogen or a cell, the method comprising: 
separating the nucleic acid from the sample according to the method of claim 44;
contacting the nucleic acid separated from the sample with an amplification medium, wherein the amplification medium comprises a primer complementary to a target sequence indicative of the pathogen or the cell; 
amplifying the nucleic acid separated from the sample to form an amplified sample comprising a plurality of amplicons of the target sequence; and detecting the target sequence indicative of the pathogen or the cell,
wherein the detecting step comprises: 
loading a lateral flow device; and 
detecting a trimolecular hydridization or binding of (1) the target sequence, (2) a detectably labelled probe, and (3) a capture probe; 
wherein the lateral flow device comprises: 
a loading area positioned at one end of the lateral flow device, 
an area comprising the detectably labelled probe, wherein said detectably labelled probe is not bound to the lateral flow device and is capable of wicking across at least a portion of the lateral flow device; and 
an area comprising the capture probe, wherein said capture probe is immobilized on the lateral flow device,
wherein the loading area comprises a microsphere loading area.
Claim 60 is drawn to the method of claim 59, wherein the microsphere loading area comprises material that traps the nucleic-acid-capture microspheres and allows the eluate to transverse the microsphere-loading area when the eluent contacts trapped microspheres having nucleic acids adsorbed thereto.
Applicant did not describe any lateral flow device in which microspheres can be loaded directly onto the strip and nucleic acid eluted from the microspheres on a strip. Further, claim 54 requires separation of nucleic acids from a sample according to the method of claim 44, which requires elution of nucleic acids from microspheres. The eluate is then amplified and detected on the lateral strip.
In conclusion, Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 51-62 and 64-69 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 44, 51-62 and 64-69 are indefinite in claim 44. Claim 44 recites the limitation "the plurality of inorganic, nucleic acid capture microspheres" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. The previous step of the claim refers to “a plurality of nucleic-acid-capture microspheres”.
B) Claim 58 is drawn to a method of detecting a nucleic acid in a sample indicative of a pathogen or a cell, the method comprising: 
separating the nucleic acid from the sample according to the method of claim 44;
contacting the nucleic acid separated from the sample with an amplification medium, wherein the amplification medium comprises a primer complementary to a target sequence indicative of the pathogen or the cell; 
amplifying the nucleic acid separated from the sample to form an amplified sample comprising a plurality of amplicons of the target sequence; and detecting the target sequence indicative of the pathogen or the cell,
wherein the detecting step comprises: 
loading a lateral flow device; and 
detecting a trimolecular hydridization or binding of (1) the target sequence, (2) a detectably labelled probe, and (3) a capture probe; 
wherein the lateral flow device comprises: 
a loading area positioned at one end of the lateral flow device, 
an area comprising the detectably labelled probe, wherein said detectably labelled probe is not bound to the lateral flow device and is capable of wicking across at least a portion of the lateral flow device; and 
an area comprising the capture probe, wherein said capture probe is immobilized on the lateral flow device,
wherein the lateral flow device is loaded with the eluate.
It is not clear how the lateral flow device can be loaded with the eluate of claim 44, since claim 54, from which claim 58 depends, requires amplification of the eluted nucleic acid before loading it onto the lateral flow device. In conclusion, the claim does not have clear metes and bounds.
Claim Objections
Claim 66 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 62. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44, 51-54, 62, 66, 67 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulinski et al. (Biomed. Microdevices, vol. 11, pp. 671-678, 2009).
Regarding claim 44, Kulinski et al. teach a method for separating a nucleic acid from a sample, the method comprising: 
(a) contacting a sample lysate with a plurality of nucleic-acid-capture microspheres to form a lysate dispersion; wherein the lysate dispersion comprises a lysate continuous phase and a particulate phase and wherein the particulate phase comprises the plurality of nucleic-acid-capture microspheres and an adsorbed nucleic acid obtained from the sample (page 672, fifth paragraph; page 673, second paragraph; page 674, paragraphs 2-4); 
(b) separating the lysate continuous phase from the particulate phase comprising the plurality of inorganic, nucleic-acid-capture microspheres and the adsorbed nucleic acid obtained from the sample (page 672, fifth paragraph; page 674, paragraphs 3-4); and 
(c) contacting the particulate phase with an eluent to form an eluate comprising the nucleic acid obtained from the sample (page 674, fourth paragraph).
	Regarding claims 51-54, Kulinski et al. teach amplification of the eluted nucleic acid by PCR with an amplification medium comprising primers for detection of E. coli and detecting the amplicons (p. 674, last paragraph; page 675, first paragraph; Fig. 4).
	Regarding claims 62 and 66, Kulinski et al. teach mechanical separation of lysate from the particles (page 672, fifth paragraph; page 674, fourth paragraph).
	Regarding claim 67, Kulinski et al. teach a microsphere separating device (page 672, second paragraph; where the microspheres are contained within a SPE column and a monolith).
	Regarding claim 69, Kulinski et al. teach lysing the sample and washing the particulate phase with a wash buffer before elution (page 674, fourth paragraph).
Claims 44, 51-56, 61, 62, 66, 67 and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Biosensors and Bioelectronics, vol. 91, pp. 334-340, 2017; published online December 14, 2016).
Regarding claim 44, Park et al. teach a method for separating a nucleic acid from a sample, the method comprising: 
(a) contacting a sample lysate with a plurality of nucleic-acid-capture microspheres to form a lysate dispersion; wherein the lysate dispersion comprises a lysate continuous phase and a particulate phase and wherein the particulate phase comprises the plurality of nucleic-acid-capture microspheres and an adsorbed nucleic acid obtained from the sample (page 335, fourth and fifth paragraphs; Fig. 1; page 336, second paragraph; page 337, fourth and fifth paragraph); 
(b) separating the lysate continuous phase from the particulate phase comprising the plurality of inorganic, nucleic-acid-capture microspheres and the adsorbed nucleic acid obtained from the sample (page 337, fifth paragraph); and 
(c) contacting the particulate phase with an eluent to form an eluate comprising the nucleic acid obtained from the sample (page 337, fifth paragraph).
Regarding claims 51-54, Park et al. teach amplification of the eluted DNA using isothermal LAM amplification with primers specific for pathogens and detection of the amplified products (Fig. 1; page 335, paragraphs 7-8; page 336, first paragraph; page 337, fifth paragraph; page 338, last paragraph; page 339, first paragraph; Fig. 3 and 4).
Regarding claim 55, Park et al. teach a lateral flow strip comprising the claimed elements (Fig. 1).
Regarding claim 56, Park et al. teach loading of amplified nucleic acid onto the strip (Fig. 1; page 337, fifth paragraph; Fig. 3 and 4).
Regarding claim 61, Park et al. teach LAMP, which is an isothermal amplification technique (page 337, fifth paragraph).
Regarding claims 62 and 66, Park et al. teach mechanical separation of particles from the sample (page 337, fifth paragraph).
Regarding claim 67, Park et al. teach a silica microbead channel (= microsphere separating device) (Fig. 1(b)),
Regarding claim 69, Park et al. teach lysing the sample and washing microbeads before elution of nucleic acids (page 337, fifth paragraph).
15.	No claims are allowed. No references were found teaching or suggesting claims 64, 65 and 68. With respect to claims 64 and 65, the references of Nakamura et al. (US 2017/0131190 A1; published May 11, 2017) and “3M Glass Bubbles” Product Information (pp. 1-4, 2007) are most relevant. Nakamura et al. teach SCOTCHLITE glass bubbles from 3M. As evidenced by the #M brochure, the bubbles are made from soda-lime-borosilicate glass (page 1, third paragraph) and have true particle densities between 0.125 and 0.60 g/cm3 (Table 2 on page 1).
However, there is no motivation to combine the reference of Nakamura et al. with Park et al., since the glass microspheres of Park et al. cannot be used to float on top of a solution.
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thomas et al., US 2018/0304260 A1; with a filing priority date of April 21, 2017.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 17, 2022